violations, the panel recommended that Fermoile: (1) be issued a public
                  reprimand; (2) be required to take and pass the Multistate Professional
                  Responsibility Examination (MPRE) within one year; (3) pay the costs of
                  the disciplinary proceeding; and (4) that, within six months, he retain
                  another attorney at his own expense to audit his law practice, and then
                  implement any changes to his law practice suggested by the auditor.
                              The State Bar does not contest the panel's conclusions as to its
                  findings of facts or rule violations, but contests the amount of discipline
                  proposed, arguing it is too lenient. Fermoile asserts that the State Bar
                  failed to establish most of the alleged violations by clear and convincing
                  evidence, and thus argues that even a public reprimand is too harsh.
                              The findings and recommendations of a disciplinary board
                  hearing panel, though persuasive, are not binding on this court.       In re
                  Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The automatic review
                  of a panel decision recommending public discipline is conducted de novo,
                  requiring the exercise of independent judgment by this court.       Id.; SCR
                  105(3)(b). The panel's findings must be supported by clear and convincing
                  evidence. SCR 105(2)(e); In re Drakulich, 111 Nev. 1556, 1566, 908 P.2d
709, 715 (1995). In determining the proper disciplinary sanction, this
                  court considers four factors: (1) the duty violated, (2) the lawyer's mental
                  state, (3) the potential or actual injury caused by the lawyer's misconduct,
                  and (4) the existence of aggravating or mitigating circumstance& In re

                  ...continued
                  instances of prior discipline regarding Fermoile were remote in time per
                  SCR 102.5(2)(n). Further, while not corresponding to a numerated factor,
                  the panel did note that the clients who filed the complaints against
                  Fermoile had memory gaps when they testified, which affected their
                  credibility.


SUPREME COURT
      OF
    NEVADA
                                                        2
(0) I94Th c4tto
                   Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (citing American
                   Bar Association Standards for Imposing Lawyer Sanctions 3.0,
                   Compendium of Professional Responsibility Rules and Standards,          344
                   (1999)).
                                 Having reviewed the parties' briefs and the record on appeal,
                   we conclude that clear and convincing evidence supports the panel's
                   findings as to the rule violations committed by Fermoile. We also
                   conclude, based on the evidence presented and the conflicting testimony of
                   the parties, that the panel's recommended punishment is appropriate.
                   Accordingly, we direct the disciplinary panel to issue the public reprimand
                   that it attached as an exhibit to its decision. Additionally, Fermoile must
                   take and pass the Multistate Professional Responsibility Examination
                   (MPRE) within one year of the date of this order; pay the costs of the
                   disciplinary proceeding; and, within six months of the date of this order,
                   retain another attorney at his own expense to audit his law practice and
                   then implement any changes to his law practice suggested by the auditor.
                                 It is so ORDER


                                                                       C.J.
                                            Gibbons



                   Pickering                                  Hardesty


                     GGV                       J.
                   Parraguirre



                                                              Saitta
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A                    cc: J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                     David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Douglas K. Fermoile
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) I947A